NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted August 18, 2014*
                                Decided August 20, 2014

                                          Before

                            WILLIAM J. BAUER, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 14-1123

TYRONE WHITMORE,                               Appeal from the United States District
    Plaintiff–Appellant,                       Court for the Eastern District of
                                               Wisconsin.
       v.
                                               No. 13 C 260
BOELTER BRANDS,
     Defendant–Appellee.                       Nancy Joseph,
                                               Magistrate Judge.

                                        ORDER

    Tyrone Whitmore, who was fired from his job as an assembly worker for Boelter
Brands, challenges the grant of summary judgment against him in this suit asserting gender
discrimination and retaliation. We affirm.




      *
         After examining the briefs and the record, we have concluded that oral argument
is unnecessary. The appeal thus is submitted on the briefs and the record. See FED. R. APP.
P. 34(a)(2)(C).
No. 14-1123                                                                                Page 2

     The district court treated Boelter’s proposed facts as undisputed because Whitmore
failed to comply with the local rules concerning submission of evidence and proposed
findings of fact. E.D. WIS. CIVIL L.R. 56(a). We shall follow that procedure as well.

    In response to Boelter’s proposed findings of fact, Whitmore submitted a two-page
document reasserting his belief that Boelter violated its own policy, procedures, and state
and federal laws. But in violation of the local rules, he did not respond to Boelter’s
proposed facts; nor did he provide any references to supporting materials.

    Throughout most of 2011, Whitmore worked at a factory for Boelter Brands, a marketer
and distributor of bar and kitchenware. He was an entry-level, at-will employee
responsible for packaging customers’ orders into boxes. As a result of overstaffing and
decreased customer orders, Boelter, by the end of 2011, had to reduce its staff at the factory
where Whitmore worked. Whitmore and 14 other entry-level employees were fired; he
then brought this suit under Title VII, 42 U.S.C. § 2000e, and the Equal Pay Act (EPA), 29
U.S.C. § 206(d).

    A magistrate judge, presiding with the parties’ consent, eventually granted summary
judgment to Boelter, finding that Whitmore failed under Title VII to offer evidence of
gender-based pay discrimination, gender-based failure to promote, gender-based wrongful
termination, or retaliation. The judge also found that Whitmore had not offered evidence
of pay discrimination under the EPA because he could not show that employees of the
opposite sex were paid different wages.

     Much of Whitmore’s appellate brief consists of allegations that he raises for the first
time—that Boelter violated the Worker Adjustment and Retraining Notification (WARN)
Act, 29 U.S.C. § 2102, breached an oral contract to pay him a certain amount, and fired him
in violation of an unspecified public policy. But Whitmore waived any such arguments that
he did not first present to the district court. See James v. Hyatt Regency Chi., 707 F.3d 775, 783
(7th Cir. 2013); Local 15, Int’l Bhd. of Elec. Workers v. Exelon Corp., 495 F.3d 779, 783 (7th Cir.
2007).

     Generously construing the rest of his brief, we discern two possible arguments. First
he challenges the court’s decision to accept Boelter’s facts as undisputed, and maintains
that a more lenient approach to filing requirements should be applied to litigants like him
who are proceeding pro se and have limited education. But although we liberally construe
the filings of pro se plaintiffs, district courts may require pro se litigants to comply strictly
with local rules. See, e.g., McNeil v. United States, 508 U.S. 106, 113 (1993); Cady v. Sheahan,
No. 14-1123                                                                               Page 3

467 F.3d 1057, 1061 (7th Cir. 2006). Boelter included a copy of Civil Local Rule 56 with its
motion for summary judgment and notified Whitmore that failure to respond could result
in the admission of its version of the facts. See FED. R. CIV. P. 56; E.D. WIS. CIVIL L.R. 56. The
district court did not abuse its discretion by strictly requiring Whitmore to adhere to the
local rules. See Schmidt v. Eagle Waste & Recycling, Inc., 599 F.3d 626, 630–31 (7th Cir. 2010);
Salvadori v. Franklin Sch. Dist., 293 F.3d 989, 992 (7th Cir. 2002).

     Whitmore also generally contests the court’s grant of summary judgment on his Title
VII and EPA claims. But he barely develops any challenge to the court’s ruling. We have
reviewed the record and affirm for substantially the reasons stated by the magistrate judge.
See also FED. R. APP. P. 28(a)(8); Anderson v. Hardman, 241 F.3d 544, 545–46 (7th Cir. 2001).

                                                                                   AFFIRMED.